Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
1.	Claims 5-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 5 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a wearable system operating a PAA comprising: a speaker; a microphone; a memory that stores instructions; and a processor operatively coupled to the memory, wherein the processor is configured to execute the instructions to perform operations comprising: receiving target data from a remote server, where the target data has been previously requested by a user when establishing notification settings; generating a sonification signal by analyzing the data for a trend and selecting a stored audio signal associated with the trend, where the trend is whether the data is increasing or decreasing when compared to a previously stored value, where the stored audio signal associated with an increase trend is a higher pitch audio signal when compared to a lower pitch audio signal when the trend is decreasing; retrieving an earcon signal associated with the data; Application No Response to Office Action dated 26 Jan. 2022Page 3 of 6combining the earcon signal and sonification signal into a notification audio signal; and presenting the notification audio signal to the user, when taking the claim as a whole.
The following is an examiner’s statement of reason for allowance: 
The final rejection (1/26/2022) addressed the previous set of claims with regards to the combined teaches of  Smith (US 7,084,775), Fumio Isozaki (WO 2005/091296, English Translation) and Welin (US 200/0031086). Those references describe, teach and suggest providing notification  settings with a service and specifying alert based on the urgency level of the selected information to be received by user device.  The sound icon (earcon) is a unique sound which provides a notification to a user that the next content to be played. However, by Applicant’s claims have been distinguished from the combination of Smith, Fumio, and Welin. Those references do not describe, teach or suggest the concepts of receiving target data from a remote server, where the target data has been previously requested by a user when establishing notification settings; generating a sonification signal by analyzing the data for a trend and selecting a stored audio signal associated with the trend, where the trend is whether the data is increasing or decreasing when compared to a previously stored value, where the stored audio signal associated with an increase trend is a higher pitch audio signal when compared to a lower pitch audio signal when the trend is decreasing; retrieving an earcon signal associated with the data; Application No Response to Office Action dated 26 Jan. 2022Page 3 of 6combining the earcon signal and sonification signal into a notification audio signal; and presenting the notification audio signal to the user. Thus the prior art on record in correlation with the claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.



      Citation of Prior Art
2.	In view of (US 7,084,775), Smith discloses  a system which involves receiving a weather information service, and meteorological information corresponding to a geographical area. Determination is made whether a weather alert is issued based on a received meteorological information. The alert is compared to user profile information corresponding to each mobile device in a set of mobile devices for determining another set of mobile devices. The weather information service evaluates the suitability of weather alerts on an individual device-by-device basis based on exact locations of each mobile device, thus avoiding an unnecessary alert of the mobile device (see fig. 4 col. 3, line 65-col. 4, line 37, col. 6, line 53-col. 7, line 30). 

In view of (US 2002/0031086), Welin discloses a cell phone which includes a microphone, keyboard, display, and speaker. The cell phone embodiment is constituted for packet network enhanced QoS VoP and VoIP and other media packet communications. The cell phones 281 and 289 are suitably provided with positioning software such as GPS (global positioning software), Snaptrack.TM. protects or the like. The cell phones have a wearable mobile enclosure with a belt-clip, and their circuitry is suitably mounted in an automotive enclosure, PCS (Personal Communicator System) wristband apparatus and other highly mobile embodiments with voice-recognition control of the blocks are also contemplated (see fig. 2, ¶ 0097). 

In view of (WO 2005/091296, English Translation), Fumio Isozaki discloses a recording system which  the content is stored based on receiving information about the digitized content. The system searching for the unique identification information for the receiving device. A "sound icon" is identification information uniquely provided for each recording medium in the form of sound (identification sound). Arbitrary identification sound (in addition to sound effects, this may be arbitrary audio information such as a specific melody, a phrase, sampled natural sound, a portion of the contents, the title of an album/song, sound of reading the name of a performer, etc.) is assigned to each CD as, for example, a song of birds for a certain CD, sound of a fanfare for another CD, etc. When the CD is played, which CD will be played next can be announced to a user by outputting this sound icon in the form of sound prior to the contents. (see English translation ¶ 0047, section 0022). 

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




	Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651